Title: From Alexander Hamilton to William Willcocks, 30 July 1799
From: Hamilton, Alexander
To: Willcocks, William


          
            Sir,
            N. York July 30th. 1799
          
          Doubting the regularity of trying deserters by a regimental Court martial, I shall speedily order a General Court martial one what officers are there now at your Regimental rendezvous?
          I shall pay attention to your suggestion about cloathing
          With great consideration &c
           Major Wilcocks 
        